 



EXHIBIT 10.1

 

THIS DOCUMENT CONSTITUTES PART OF

A PROSPECTUS COVERING SECURITIES THAT

HAVE BEEN REGISTERED UNDER THE

SECURITIES ACT OF 1933

 

VULCAN MATERIALS COMPANY

PERFORMANCE SHARE UNIT AWARD AGREEMENT

Granted under the 2006 Omnibus Long-Term Incentive Plan

Terms and Conditions

February 9, 2012

 

 

1.Definitions. As used in this Award Agreement the following terms shall have
the meanings as follows:

 

(a)"Award Agreement" means this Performance Share Unit Award Agreement.

 

(b)"Award Period" means the four-year period shown on Section 3 of this Award
Agreement, except that in the event of the Participant’s death, the Award Period
will be the period covered by the Award Agreement ending on December 31st of the
calendar year in which the death occurred, and in the event of a change in
control (as defined in regulations or other guidance under Section 409A of the
Internal Revenue Code of 1986, as amended (the "Code")), the Award Period will
be the period covered by this award agreement but ending on the day preceding
the change in control.

 

(c)"Company" means Vulcan Materials Company, a New Jersey corporation.

 

(d)"Committee" means the Compensation Committee of the Board of Directors.

 

(e)“Disability” means Permanent and Total Disability whereby the Participant is
entitled to long-term disability benefits under the applicable group long-term
disability plan of the Company or a Subsidiary, or, to the extent not eligible
to participate in any Company-sponsored plan, under the guidelines of the Social
Security Administration.

 

(f)“Fair Market Value or “FMV” means the closing stock price for a Share on the
business day that immediately precedes the Payment Date as reported on a
national securities exchange if the Shares are then being traded on such an
exchange or as determined by the Committee if Shares are not so traded.

(g)"Grant Date" means the date of this Award Agreement.

 

(h)"Participant" means the name of the employee of the Company or its
subsidiaries or affiliates.

 

(i)“Payment Date” means the date on which payment is made under this Award
Agreement.

 

(j)"Performance Share Unit" or “PSU” means the equivalent of one share of Common
Stock.

 

(k)"Plan" means the Vulcan Materials Company 2006 Omnibus Long-Term Incentive
Plan, as amended, or any successor plan, as amended.

 



 

 

 

(l)“Share" means a share of Common Stock, par value $1.00 per share, of the
Company.

2.Grant and Vesting of PSUs

 

(a)Grant. The Participant is awarded the number of PSUs identified through the
electronic, on-line grant acceptance process, subject to terms and conditions
set forth in the Agreement. Depending on the company’s performance as set forth
in Section 3, the participant may earn zero percent (0%) to two hundred percent
(200%) of the shares awarded.

 

(b)Vesting. Except as otherwise provided in Section 4, and subject to the
Committee’s discretion set forth in Section 6, the PSUs will become vested on
December 31, at the end of the Award Period.

 

3.Payment of Performance Share Units

 

(a)Award Period and Percentage of Awards Payable. The Award Period for this
award begins on January 1, 2012 and ends on December 31, 2015. Utilizing the
Performance Share Unit Payment Table below, Table A, the Committee establishes
the Percentage of Awards Payable (“Percentage”) for the Award Period. The
Percentage is based on the company’s 4-year average Total Shareholder Return
(“TSR”) relative to S&P 500 Index as comprised on January 1 of the year of
grant. In the event of a Change In Control, the Percentage is the greater of the
Percentage as determined by the performance during the Award Period or the
target Percentage (100%).

 

Performance Share Unit Payment Table TABLE A 4-Year Average Total Shareholder
Return Percentile Rank Relative to S&P 500 Index % of Performance Share Share
Units Payable 75th or > 200 50th 100 25th or < 0

 

 

(b)Units Payable. The number of PSUs payable is the shares awarded multiplied by
the TSR Percentage payable. For performance levels falling between the values as
shown above, the Percentages will be determined by interpolation. Payment will
be made in stock.

 

(c)The Value of the Stock Issued as Payment for PSUs Earned. The FMV will be
used to determine the basis of the stock payable.

 

(d)Withholding. The Company shall withhold Shares having a Fair Market Value on
the date the tax is to be determined equal to the minimum statutory amount for
federal, state, local, and employment taxes (“Total Tax”) which could be
withheld on the transaction, with respect to any taxable event arising as a
result of this Award Agreement.

 



 

 

 

(e)Timing of Payment. Payment will be made to a Participant between January 1
and March 15 of the calendar year after the calendar year in which the Award
Period [as defined in Section 1(b)], ends.

 

(f)Payment Determination. The Committee may exercise its discretion to reduce or
eliminate payments if the Award Period average TSR is less than or equal to the
25th percentile.

 

4.Termination of Employment.

 

(a)Termination at age 55 and above.

(i)If a Participant terminates from employment at age 55-61, the PSUs will
become non-forfeitable in accordance with Table B and will be paid in accordance
with Section 3. The Participant may be required to execute a reasonable
non-competition covenant (except where not applicable due to some state laws)
with the Company restricting the Participant from competing with the Company in
a specified territory for a specified period of time. If such covenant is
required by the Company and is not executed by the Participant, unvested PSUs
will be forfeited and vested PSUs not yet paid as of the date of such
termination will be paid in accordance with Section 3.

  

 TABLE B  If termination at age 55-61 occurs on or after January 1st of the: The
percentage of PSUs that will become Non-forfeitable is: 1st Calendar year
following the Grant Date   25% 2nd Calendar year following the Grant Date   50%
3rd Calendar year following the Grant Date   75% 4th Calendar year following the
Grant Date  100%

 

 

(ii)If a Participant terminates from employment at age 62 or later, the PSUs
which have been held by the Participant until January 1st of the calendar year
following the year of grant, will be deemed to be non-forfeitable and will be
paid in accordance with Section 3. The Participant may be required to execute a
reasonable non-competition covenant (except where not applicable due to some
state laws) with the Company restricting the Participant from competing with the
Company in a specified territory for a specified period of time. If such
covenant is required by the Company and is not executed by the Participant,
unvested PSUs will be forfeited and vested PSUs not yet paid as of the date of
such termination will be paid in accordance with Section 3.

 

(b)Disability. Upon determination of Disability, as defined in Section 1(e), the
PSUs granted under this Award Agreement will become non-forfeitable. All
non-forfeitable PSUs will be paid in accordance with Section 3.

 

(c)Death. Upon the death of the Participant, the PSUs granted under this Award
Agreement will become non-forfeitable. All non-forfeitable PSUs will be paid to
the Participant's beneficiary or estate in accordance with Section 3.

 

(d)Other Termination. Upon voluntary termination prior to age 55, or upon
involuntary termination for reasons other than death, Disability, or cause as
determined under Section 4(e), unvested PSUs will be forfeited and vested PSUs
not yet paid as of the date of such termination will be paid in accordance with
Section 3.

 



 

 

 

(e)Termination for Cause. If a Participant’s employment is terminated for cause,
the PSUs will immediately be forfeited, even with respect to vested PSUs which
were otherwise non-forfeitable but not yet paid. The Committee shall have
complete discretion to determine whether a Participant has been terminated for
cause. The Committee's determination shall be final and binding on all persons
for purposes of the Plan and this Award Agreement.

 

(f)Change in Control of the Company. Upon a Change in Control of the Company, as
defined in regulations or other guidance under Section 409A of the Code, the
PSUs granted under this Award Agreement will be deemed to be non-forfeitable.
All non-forfeitable PSUs will be paid in accordance with Section 3.

 

5.Section 16(b) Participants. Any Participant subject to Section 16(b) reporting
shall be governed by same with respect to PSUs.

 

6.Committee Discretion. The Committee may, in its sole discretion, amend this
Award Agreement to the extent necessary to comply with any statute, regulation,
or other administrative guidance. Notwithstanding any other provision of the
Plan or this Award Agreement, the Committee may amend the Plan or this Award
Agreement to the extent permitted by their terms and deem any units granted
under this Award non-forfeitable for the events described in Sections 4(a) and
4(d). The Committee shall not make any amendment pursuant to this Section 6 that
would cause this Award Agreement, if it is subject to or becomes subject to
Section 409A of the Internal Revenue Code, to fail to satisfy the requirements
of such Section 409A. The Committee has sole discretion to establish the
Comparison Group to be used in evaluating the performance of the Company in
accordance with Section 3(a), and may change the Comparison Group from time to
time.

 

7.Entire Agreement; Amendment. This Award Agreement, The Memorandum, and the
Plan are incorporated herewith and represent the entire understanding and
agreement between the Company and the Participant, and shall supersede any prior
agreement and understanding between the parties. Except as provided in Section 6
of this Agreement and subject to any Plan provision, this Award may not be
amended or modified except by a written instrument executed by the parties
hereto.

 

8.Non-Solicitation. In consideration for this Agreement and notwithstanding any
other provision in this Agreement, the Participant agrees to comply with the
non-solicitation covenants set forth below (except where not applicable due to
some state laws):

 

(a)Non-Solicitation of Customers. The Participant acknowledges that while
employed by the Company, the Participant will occupy a position of trust and
confidence and will acquire confidential information about the Company, its
subsidiaries and affiliates, and their clients and customers that is not
disclosed by the Company or any of its subsidiaries or affiliates in the
ordinary course of business, including trade secrets, data, formulae,
information concerning customers and other information which is of value to the
Company because it is not generally known. The Participant agrees that during
the period of employment with the Company and for a period of two years after
the date of termination of employment with the Company, regardless of the reason
for termination, the Participant will not, either individually or as an officer,
director, stockholder, member, partner, agent, consultant or principal of
another business firm, directly or indirectly solicit any customer of the
Company or of its affiliates or subsidiaries.

 



 

 

 

(b)Non-Solicitation of Employees. The Participant recognizes that while employed
by the Company, the Participant will possess confidential information about
other employees of the Company and its subsidiaries or affiliates relating to
their education, experience, skills, abilities, compensation and benefits, and
inter-personal relationships with suppliers to and customers of the Company and
its subsidiaries or affiliates. The Participant recognizes that this information
is not generally known, is of substantial value to the Company and its
subsidiaries or affiliates in developing their respective businesses and in
securing and retaining customers, and will be acquired by the Participant
because of the Participant’s business position with the Company. The Participant
agrees that during the period of employment with the Company and for two years
after the date of termination of employment with the Company, regardless of the
reason for termination, the Participant will not, directly or indirectly,
solicit or recruit any employee of the Company or any of its subsidiaries or
affiliates for the purpose of being employed by the Participant or by any
business, individual, partnership, firm, corporation or other entity on whose
behalf the Participant is acting as an agent, representative or employee and
that the Participant will not convey any such confidential information or trade
secrets about other employees of the Company or any of its subsidiaries or
affiliates to any other person except within the scope of the Participant’s
duties as an employee of the Company.

 

(c)Remedies. If any dispute arises concerning the violation by the Participant
of the covenants described in this Section, an injunction may be issued
restraining such violation pending the determination of such controversy, and no
bond or other security shall be required in connection therewith. If the
Participant violates any of the obligations in this Section, this Award
Agreement will terminate, if it is outstanding, and, in addition, the Company
will be entitled to any appropriate relief, including money damages, equitable
relief, and attorneys’ fees.

 

 

 

 

 

 

